DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-9, 11-12, 14-20, 25, 32, 34, and 36 are allowed.
The following is a statement of reasons for allowance:  claims 1, 11, 15 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Wade et al (US 9,585,460), does not teach “a plurality of cantilevered fingers extending from the lower end of the casing and a plurality of circumferentially spaced ribs on an intermediate portion of the spindle, each cantilevered finger having a distal portion interfacing with the intermediate portion of the actuator below the flange whereby when the actuator is rotated there is intermittent engagement of the distal portions of each cantilevered finger with each of the plurality of circumferentially spaced ribs providing tactile feedback” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior art of record, Ellsworth et al (US 10,517,373), does not teach “the inner casing wall comprising a first thermoplastic material of a light transmissive polymer and the outer overmolded portion comprising a second thermoplastic material different from 
The prior art of record, Ellsworth et al (US 10,517,373), does not teach “the inner casing wall comprising a first thermoplastic material and the outer overmolded portion comprising a second thermoplastic material different from the first thermoplastic material, the inner wall including a portion projecting radially outward through the outer overmolded wall portion whereby the portion is outwardly exposed on the casing” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754